Title: To James Madison from Joseph Jones, 21 November 1788
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 21. Novr. 1788
I have returned to this place a few days past in rather indifferent health. Cool settled weather seems to be wanting for the restoration of good health to many of us—this fall has exhibited more changes from very warm to very cold weather than I ever experienced and has been fatal to the health and lives of many—at present it is uncommonly warm and every morning a thick fog. Mr. Dawson I expect has given you the history of the proceedings here antecedent to his departure. Since my being in Town a bill intitled an exclusion bill passed the Delegates and will the Senate—it is calculated to prevent the same persons executing or holding offices under both governments—the policy as to some offices I think well founded, but as it stands, from what I have heard, for I never saw the bill, it is perhaps too general, as it manifestly tends to multiply officers and expence. The business of the Judges and district Law has been brot. forward—yesterday several resolutions were agreed to in Com: of the whole & also on the report by the house to this effect—the chancery court to remain as heretofore—the general Court to be continued—a Court of appeals to consist of persons not Judges of either of the Other Courts to be established, and the Admiralty Judges to be added to the general Court—the Judges of the general Court to execute the district law besides holding sessions as a general Court for particular purposes—the district law to be amended. Such is the outline what it will be finally is very uncertain—at present however if we may form conclusions from appearances the issue will be favourable. The parties fœds and antis have in most transactions been pretty distinguishable. Your case is one among others where the spirit of party operated strongly. Being among the number of those who wish to see some amendments in the plan I have been pressed to come forward and be of the new Congress but it is too late in the day for me to involve myself in troublesome business and have declared agt. it. The time for the election of the Governor is not yet fixed but I expect it will in a few days as Mr. Harrisons eligibility commences the 29th or 30th. It is as yet very doubtful whr. Harrison or B. Randolph will succeed. I think the latter gains some ground. Bland is also to be brought forward. Henry is gone home. E. Randolph in the house. Yr. friend & Servt.
Jos: Jones
Respects to Mr. Dawson he shall hear from me in a few days.
